Citation Nr: 1003367	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to July 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  At the hearing, he raised an 
informal claim of service connection for a right knee 
disorder, claimed as secondary to a left knee disorder.  This 
issue is referred to the agency of original jurisdiction for 
appropriate development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left 
knee disorder and right hip disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied service 
connection for left knee disability; the Veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal the determination, and the decision became final.

2.  The evidence received since the December 1990 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's left knee claim.


CONCLUSIONS OF LAW

1.  The December 1990 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  New and material evidence having been received, the claim 
for entitlement to service connection a left knee disorder is 
reopened. 38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopens and remands the Veteran's 
left knee disability claims.  Thus, no discussion of VA's 
duty to notify and assist is required.  

The Board observes that despite the finality of a prior 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of Appeals 
for Veterans Claims (Court) has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

VA is required to review for newness and materiality only of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

Here, the Veteran initially filed a claim for service 
connection for a left knee disorder in April 1990.  In a 
December 1990 rating decision, the RO denied the claim on the 
basis that the Veteran underwent ameliorative surgery in 
service for a left knee disorder which had existed prior to 
service, and that the disability had resolved itself by the 
time of his separation from service in July 1974.  This 
decision became final upon the Veteran's failure to file a 
timely appeal.  38 U.S.C.A. § 7105 (West 2002).  

The relevant evidence of record at that time included service 
medical records showing that the Veteran sought treatment for 
a left knee disorder two weeks after entrance onto active 
duty and that he underwent a left medial meniscectomy in July 
1972.  Evidence also included a November 1990 VA examination 
report.  

Evidence associated with the claims folder since the December 
1990 rating decision includes VA treatment records dated from 
November 1998 to January 2008, which diagnose him with 
advanced traumatic osteoarthritis of the left knee and 
recommend total joint replacement; and various private 
treatment records, including a June 1992 operative report 
detailing the percutaneous Herbert screw fixation of a tibial 
plateau fracture.  Also associated with the claims folder is 
correspondence from the Veteran's VA physician dated in 
October 2008, which reiterates the Veteran's assertion that 
his current knee disorder is related to the left medial 
meniscectomy performed in service in July 1972.  In addition, 
the Veteran was afforded a Board video conference hearing in 
December 2009, at which time he testified that his 
preexisting left knee condition was aggravated by stepping 
onto the broken pavement on the flight line at Keesler Air 
Force Base, Mississippi.  

This evidence is relevant because it suggests an alternative 
theory of entitlement left unexplored in the RO's initial 
December 1998 denial, i.e. that the preexisting left knee 
disorder was aggravated by service.  It therefore raises a 
reasonable possibility of substantiating the claim and is 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the Veteran's claim.  To this 
extent only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
left knee disorder is granted; to this extent only, the 
appeal is granted.


REMAND

Having found that new evidence has been submitted to reopen 
the claim for entitlement to service connection for a left 
knee disorder, the Board determines that further development 
is needed.  Specifically, the Board finds that the Veteran 
must be afforded a VA examination to determine the likelihood 
that he has a left knee disorder that is related to or had 
its onset in service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As to his right hip claim, the Board observes that the 
Veteran complained of right hip cramping at discharge.  
Further, as the Veteran seeks entitlement to service 
connection for a right hip disorder as secondary to the left 
knee disorder, the Board finds the Veteran's claims to be 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should obtain VA treatment 
records from the Chattanooga Outpatient 
Clinic in Chattanooga, Tennessee, for the 
period from January 2008 to the present.

2.  The RO should then arrange for an 
appropriate examination to determine the 
nature, extent and etiology of any left 
knee and/or right hip disorder found to be 
present.  The claims file must be made 
available to the examiner for review prior 
to the examination, and such review should 
be noted in the examination report.  

As to his left knee, the examiner should 
state the likelihood that any left knee 
disability found to be present existed 
prior to service.  If the examiner 
concludes that a left knee disability 
found to be present existed prior to 
service, the examiner should indicate that 
likelihood that the disability worsened 
during service.  If the examiner diagnoses 
the Veteran as having a left knee 
disability that did not pre-exist service, 
the examiner must opine as to whether it 
is at least as likely as not that the 
condition is related to or had its onset 
during service.  In offering each of these 
opinions, the examiner should specifically 
acknowledge and comment on the Veteran's 
report of a continuity of left knee 
symptoms since service.  

In addition, the examiner must diagnose 
any right hip disability found to be 
present.  Thereafter, the examiner must 
opine as to whether is at least as likely 
or not that any right hip disability is 
related to or had its onset in service.  
The examiner must also comment as to 
whether it is at least as likely as not 
that any right hip disability found to be 
present was caused or aggravated by his 
left knee disability.

The rationale for all opinions expressed 
should be set forth in a legible report.

3.  Then, the RO should readjudicate the 
appeal.  If any part of this decision is 
adverse to the Veteran, he and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


